2. Humanitarian situation of refugees from Iraq (vote)
- Before the vote on Amendment No 5:
Mr President, we propose in paragraph 5, line 4, to delete the words 'the European Parliament' on the grounds that it is a little linguistically untidy and perhaps a little illogical for Parliament to call on 'the Parliament' to take part in this international conference.
(Parliament agreed to accept the oral amendment)
-Before the vote on Amendment No 7:
Mr President, on this amendment to paragraph 7, we would in no way limit our praise of the Swedish Government, but the figure listed in paragraph 7 - 8951 - is just factually incorrect. We would propose that the words 'which granted asylum to 8951 Iraqis in 2006,' be deleted. That will help the flow of the paragraph, while still praising the Swedish Government's efforts.
(Parliament agreed to accept the oral amendment)